Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is responsive to Amendment filed 01/26/2022.
Claims 1-15 are pending in this application.  Claims 1, 7, and 11 are independent claims.   In Amendment, claims 7 and 15 are amended.  This Office Action is made final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a medical device interface and backend server interface in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
Claim limitation “medical device interface” and “backend server interface” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “medical device interface” and “backend server interface” coupled with functional language “configured to communicate with a medical device…” and “configured to communicate regularly with a backend server…” respectively without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 7 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specification fails to provide a description as what would be the structure for the medical device interface and the backend server interface.  The specification does mention these generic place holders multiple times but nowhere can be found the equivalent structure of these generic place holders.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sagar et al. (U.S. 2019/0102533 A1).
Re claim 1, Sagar et al. disclose in Figures 1-8 a system for providing cyber protection to medical devices in a medical environment (e.g. abstract and Figure 1), the system comprising: a medical device comprising a plurality of software services (e.g. Figure 1 host devices 12x); a backend server configured to maintain and provide software updates to medical devices (e.g. Figure 2 with remote server/computer 50); and an interface proxy box connected to the medical device and in communication with the backend server (e.g. Figure 2 with peripheral cyber-security device 10), wherein the interface proxy box is configured to determine the plurality of software services resident on the medical device, wherein the interface proxy box is configured to install software libraries associated with the plurality of software services determined to be resident on the medical device on the interface proxy box and to configure the installed software 
Re claim 2, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected to the medical device internally (e.g. paragraph [0029]). 
Re claim 3, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected to the medical device externally (e.g. paragraph [0032]). 
Re claim 4, Sagar et al. disclose in Figures 1-8 the interface proxy box is connected externally to the medical device via a wireless and/or wired connection (e.g. Figures 1-2). 
Re claim 5, Sagar et al. disclose in Figures 1-8 an input device connected to the interface proxy box, wherein the interface proxy box is configured to analyze input from the input device before the input is sent to the medical device (e.g. paragraphs [0012 and 0036]). 
Re claim 6, Sagar et al. disclose in Figures 1-8 the input device is a barcode scanner, RFID receiver, keyboard, touch screen, or combinations thereof (e.g. Figure 1). 
Re claim 7, Sagar et al. disclose in Figures 1-8 an interface proxy box, the interface proxy box comprising: a medical device interface connection between the interface proxy box and a medical device configured to provide communication between the medical device and the interface proxy box (e.g. Figure 1 with component 10 and Figure 2), wherein the interface proxy box is configured to have software service libraries installed and configured on the interface proxy box that match the software services resident on the medical device (e.g. paragraphs 
Re claim 9, Sagar et al. disclose in Figures 1-8 the software services comprise libraries specific to the medical device (e.g. Figures 1-2 and paragraphs [0036 and 0039]). 
Re claim 10, Sagar et al. disclose in Figures 1-8 a virus scanner (e.g. paragraphs [0129 and 0158]).
Re claim 11, Sagar et al. disclose in Figures 1-8 a computer implemented method for providing cyber protection to medical devices in a medical environment (e.g. abstract), the method comprising: connecting an interface proxy box to a medical device; connecting the interface proxy box to a backend server via a communication network (e.g. Figures 1-2); obtaining by the interface proxy box details regarding the underlying software services resident on the medical device; requesting by the interface proxy box the underlying software services libraries of the medical device from the backend server (e.g. paragraph [0084]); receiving and installing the software services libraries of the medical device from the backend server onto the interface proxy box (e.g. Figure 8 and paragraphs [0156-0164]); configuring and mapping the software services libraries of the medical device on the interface proxy box such that the software services libraries installed on the interface proxy box mirror the software services 
Re claim 12, Sagar et al. disclose in Figures 1-8 the updates are security updates installed and configured on the interface proxy box when vulnerabilities are detected (e.g. claim 8). 
Re claim 13, Sagar et al. disclose in Figures 1-8 connecting the interface proxy box to the medical device via a wireless and/or wired connection (e.g. Figures 1-2 or 8). 
Re claim 14, Sagar et al. disclose in Figures 1-8 the receiving and applying updates to the libraries installed and configured on the interface proxy box from the backend server are performed manually (e.g. paragraph [0155]). 
Re claim 15, it is a medium claim having similar limitations cited in claim 11.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 11.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagar et al. (U.S. 2019/0102533 A1).
Re claim 8, Sagar et al. fail to disclose in Figures 1-8 the interface proxy box is reusable.  However, the examiner takes an Official Notice that reusable device is very common and typically used in the technology of network for optimizing the implementation and cost.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of claim invention to add made the interface proxy box reusable because it would enable to optimize the system cost and flexibility.

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 
The applicant argues in page 6 for claim 7 that the interface is commonly known to one skilled in the arts “a shared boundary across which two or more components of a computer system exchange information” and the rejection under 112(a) should be withdrawn.
The examiner respectfully submits that the claims rejected under 112(a) as the specification fails to address or describe the structure of the medical device interface and the backend server interface as required under 112(f), not the 

The applicant argues in page 8 for claim 1, 7, and 11 that Sagar fails to teach the limitation “installing software library… to match/mirror the software services of the host device so that the host device can then utilize the software services libraries installed on the peripheral device”.  In another words, Sagr fails to disclose installing, configuring and using the software libraries on the interface libraries on the interface proxy box that match the software of the medical device by the medical device.
The examiner respectfully submits that the alleged limitation can be reasonably seen in Figure 2 and paragraphs [0036 and 0067-0070] wherein these paragraphs disclose the software and/firmware on the peripheral devices and the host devices can be update including the UDID that must be matched within the pair of the peripheral device and the assigned host device.  

The applicant argues in page 9 for claim 8 that the reference fails to disclose this limitation since the reference clearly states that the peripheral device 10 cannot be used or re-used with another host device 12.
The examiner respectfully submits that the claim is broadly drafted as the interface proxy box is reusable which can be reasonably seen in the combination of reference and well-known in the art of the technology as following: (1) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC H NGUYEN/Primary Examiner, Art Unit 2451